DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/08/2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aegerter et al. [herein after Aegerter] (US 2017/0191916).
Regarding claims 1 and 10, Aegerter discloses a bending test apparatus and method for a flexible sheet material, comprising a mounting table (4), a clamping unit comprising a clamping part (10), and a bending shaft unit comprising a bending shaft (38) extending in a Z-axis direction, the bending shaft (38) having an arc-shaped sidewall (14a) for abutting against a flexible sheet material (12) at an end thereof away from the clamping part (10), and the clamping part (10) being movable relative to the bending shaft (38) in a Y-axis direction (see adjacent annotated Fig. 9). 
Regarding claim 2, Aegerter further discloses the clamping part (10) clamps two ends of the flexible sheet material (12) in the Z-axis direction so that the flexible sheet material (12) bends to enclose a barrel-like space, in which the bending shaft is positioned (Fig. 5).
Regarding claim 3, Aegerter further discloses a chord length corresponding to the arc-shaped sidewall of the bending shaft (38) is greater than or equal to a vertical distance between the clamped two ends (10) of the flexible sheet material (12) in an X-axis direction (Fig. 4).
Regarding claim 4, Aegerter further discloses the clamping unit further comprises a first sliding plate (8) for mounting the clamping part (10), and the clamping part comprises a clamp plate pad (54) disposed on the first sliding plate (8), clamp plates (10) symmetrically disposed on two sides of the clamp plate pad along a Y axis (Fig. 9), and clamp plate wrenches (20) disposed on the clamp plates (8) for pushing the clamp plates in the X-axis direction such that two opposite ends of the flexible sheet material abut against the clamp plate pad (54, see Fig. 4).
Regarding claim 5, Aegerter further discloses the bending shaft unit further comprises a second sliding plate (56) fixedly connected with the bending shaft (38, see Fig. 9), and the first sliding plate (8) being slidable in the Y-axis direction and abuts against the second sliding plate (Fig. 9).
Regarding claim 6, Aegerter further discloses a first elastic unit (24) being disposed on the first sliding plate (8) for abutting against and driving the second sliding plate (8) in the Y-axis direction (Fig. 1), and a second elastic unit (22) being disposed on the mounting table (4) for limiting the second sliding plate (56) in the Y-axis direction (Fig. 1).
Regarding claim 7, Aegerter further discloses a stop plate unit extending in the Z-axis direction is disposed on the mounting table (4), the stop plate unit comprises a limiting stop plate (26) and a protection plate (28) disposed on a side of the limiting stop plate near the flexible sheet material (12), and the flexible sheet material (12) being movable in the Y-axis direction and abuts against the protection plate (28, see Fig. 7).
Regarding claim 8, Aegerter further discloses a guide unit (56) being disposed on the mounting table “the wedge element 56 such that the position of the sliding element 54 can be changed perpendicular to the base plate 4”, the guide unit comprises a guide rail extending in the Y-axis direction and a plurality of sliding block slidably connected to the guide rail “the forced guidance of the sliding element 54 by means of the wedge element, there is not only being givena particularly simple possibility of changing the position of the support plates 44a, 44b using the at least one sliding element 54”, and the first sliding plate (8) and the second sliding plate (8) are fixedly connected to the sliding blocks, respectively (Fig. 9).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855